--------------------------------------------------------------------------------


                                    EXHIBIT 10.4


 
LIMITED GUARANTY


THIS LIMITED GUARANTY (this “Guaranty”) is made as of March 30, 2007 by M. DAVID
KAMRAT, individually, having his residence at 5194 Solar Heights, Eugene, OR
97405 (“Guarantor”), to and for the benefit of P&S SPIRIT, LLC, a Nevada limited
liability company, having an address at 2700 Lighthouse Point East, Suite 626,
Baltimore, MD 21224 (“Lender”).


WHEREAS, NEW WORLD BRANDS, INC., a Delaware corporation, (“Borrower”) and Lender
have entered into that certain Term Loan and Security Agreement, dated as of the
date hereof (as amended, supplemented or modified from time to time, the “Loan
Agreement”), pursuant to which Borrower has agreed to borrow from Lender, and
Lender has agreed to lend to Borrower, certain amounts pursuant to a term loan
in the principal amount of $1,000,000.00 (the “Loan”), all in accordance with
and subject to the terms and conditions set forth in the Loan Agreement, that
certain Term Note in the amount of the Loan having a Maturity Date of January 2,
2009 (the “Note”) and all of the other agreements, documents, instruments,
certificates, reports and financing statements heretofore or hereafter executed
or delivered in connection therewith or with the Loan to be made under the Loan
Agreement, as the same may be amended, supplemented or modified from time to
time, (collectively referred to herein as the “Loan Documents”);
 
WHEREAS, Borrower has requested that Lender extend the Loan pursuant to the
terms of the Loan Agreement, and that Borrower and Lender execute, deliver and
perform in accordance with the terms of the Loan Agreement and the other Loan
Documents; and


WHEREAS, Guarantor has a financial interest in Borrower and, pursuant to
Lender’s request, as an incident to the obligation of Lender to make the Loan to
Borrower pursuant to the Loan Agreement, Guarantor is required, and has agreed,
to execute and deliver Guaranty.
 
NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Lender to enter into the Loan
Agreement and the other Loan Documents, the Guarantor, intending to be legally
bound hereby, agrees as follows:
 
1. All capitalized terms in this Guaranty and not defined herein shall have the
defined meanings provided in the Loan Agreement. Whenever the context so
requires, each reference to gender includes the masculine and feminine, the
singular number includes the plural and vice versa. The words “hereof” “herein”
and “hereunder” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty, and references to section, article, annex, schedule, exhibit and like
references are references to this Guaranty unless otherwise specified. A Default
or Event of Default shall “continue” or be “continuing” until such Default or
Event of Default has been cured or waived by Lender. References in this Guaranty
to any Person shall include such Person and its successors and permitted
assigns.


2. Guarantor unconditionally and absolutely guarantees (i) the due and punctual
payment and performance when due of the principal of the Loan, any Note
evidencing the Loan, and the interest thereon and of the Obligations and any and
all other monies and amounts due or which may become due on or with respect to
any of the foregoing, and the due and punctual performance and observance by
Borrower of all of the other terms, covenants, agreements and conditions of the
Loan Documents, in any case whether according to the present terms thereof, at
any earlier or accelerated date

1

--------------------------------------------------------------------------------



or dates or pursuant to any extension of time or to any change in the terms,
covenants, agreements and conditions thereof now or at any time hereafter made
or granted, (ii)  all liabilities and obligations of Guarantor hereunder, and
(iii) all costs, expenses and liabilities (including, without limitation,
reasonable attorneys fees and expenses, documentation and diligence fees and
legal expenses, and search, audit, recording, professional and filing fees and
expenses) that may be incurred or advanced by Lender in any way in connection
with the foregoing and/or otherwise required to be paid by Guarantor hereunder
(collectively, such items in clauses (i) through (iii) being the “Guaranteed
Obligations”). Guarantor acknowledges that this Guaranty shall be deemed a
continuing guaranty of the Guaranteed Obligations under the Loan Documents.


3. This Guaranty is a guaranty of payment and not a guaranty of collection. If
any Guaranteed Obligation is not satisfied when due, whether by acceleration or
otherwise, the Guarantor shall forthwith satisfy such Guaranteed Obligation,
upon demand, and no such satisfaction shall discharge the obligations of the
Guarantor hereunder until all Guaranteed Obligations have been indefeasibly paid
in cash and performed and satisfied in full and the Loan Agreement terminated.
The liability of Guarantor under this Guaranty shall be primary and direct and
not conditional or contingent upon the enforceability of any obligation, the
solvency of Borrower or any other Person, any obligation or circumstance which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guaranty or the pursuit by Lender of any remedies it may have against
Borrower or any other guarantor of the Guaranteed Obligations or any other
Person. Without limiting the generality of the foregoing, Lender shall not be
required to make any demand on Borrower or any other guarantor of the Guaranteed
Obligations or any other Person or to sell at foreclosure or otherwise pursue or
exhaust its remedies against any Collateral of Borrower or any other guarantor
of the Guaranteed Obligations or any other Person before, simultaneously with or
after enforcing its rights and remedies hereunder against Guarantor, and any one
or more successive and/or concurrent actions may be brought against Guarantor in
the same action brought against Borrower or any other guarantor of the
Guaranteed Obligations or any other Person or in separate actions, as often as
Lender may deem advisable, in its sole discretion. The obligations of Guarantor
hereunder shall not in any way be affected by any action taken or not taken by
Lender, which action or inaction is hereby consented and agreed to by Guarantor,
or by the partial or complete unenforceability or invalidity of any other
guaranty or surety agreement, pledge, assignment, Lien or other security
interest or security for any of the Guaranteed Obligations or of the value,
genuineness, validity or enforceability of the Collateral or any of the
Guaranteed Obligations.


4. Guarantor hereby represents and warrants to Lender (which representations and
warranties shall survive the execution and delivery of this Guaranty and the
making of the Loan under the Loan Agreement) as follows:
 
(A) The execution, delivery and performance by Guarantor of this Guaranty and
the consummation of the transactions contemplated hereby and thereby do not and
will not (1) conflict with or violate any provision of any applicable law,
statute, rule, regulation, ordinance, license or tariff or any judgment, decree
or order of any court or other Governmental Authority binding on or applicable
to Guarantor or any of its properties or assets; (2) conflict with, result in a
breach of, constitute a default of or an event of default under, or an event,
fact, condition or circumstance which, with notice or passage of time, or both,
would constitute or result in a conflict, breach, default or event of default
under, require any consent not obtained under, or result in or require the
acceleration of any indebtedness pursuant to, any indenture, agreement or other
instrument to which Guarantor is a party or by which it or any of its properties
or assets are bound or subject; or (3) result in the creation or imposition of
any Lien or Encumbrance of any nature whatsoever upon any of the properties or
assets of Guarantor except those contemplated under the Loan Documents;
 

2

--------------------------------------------------------------------------------





(B) Guarantor is not (1) a party or subject to any judgment, order or decree or
any agreement, document or instrument or subject to any restriction, any of
which do or would adversely affect or prevent its ability to execute or deliver,
perform under, consummate the transactions contemplated by, or observe the
covenants and agreements contained in, this Guaranty or other Loan Documents to
which it is a party or to pay the Guaranteed Obligations; or (2) in default or
breach of the performance, observance or fulfillment of any obligation, covenant
or condition contained in any agreement, document or instrument to which it is a
party or by which it or any of its properties or assets is or are bound or
subject, which default or breach, if not remedied within any applicable grace
period or cure period, could reasonably be expected to have or result in a
Material Adverse Effect or Material Adverse Change, nor is there any event,
fact, condition or circumstance which, with notice or passage of time, or both,
would constitute or result in a conflict, breach, default or event of default
under, any of the foregoing which, if not remedied within any applicable grace
or cure period, could reasonably be expected to have or result in a Material
Adverse Effect or Material Adverse Change.


(C) Guarantor is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority with respect or applicable
to it and/or its assets and properties and is not in violation of any order,
judgment or decree of any court or other Governmental Authority or arbitration
board or tribunal, in each case except where noncompliance or violation could
not reasonably be expected to have or result in a Material Adverse Effect, and
there is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have or result in a Material
Adverse Effect;


(D) There is no action, suit, proceeding or investigation pending or, to
Guarantor’s knowledge, threatened before or by any court, arbitrator or
Governmental Authority against or affecting the Collateral, Guarantor, this
Guaranty or other Loan Documents to which Guarantor is a party or the
transactions contemplated hereby or thereby, (1) that questions or could prevent
the validity of this Guaranty or other Loan Documents to which Guarantor is a
party or the right or ability of Guarantor to execute or deliver this Guaranty
or such other documents or to consummate the transactions contemplated hereby
and thereby; or (2) that could reasonably be expected to have or result in,
either individually or in the aggregate, any Material Adverse Change or Material
Adverse Effect.


(E) None of the business or properties of Guarantor, any relationship between
Guarantor and any other Person, any circumstance in connection with the
execution, delivery and performance of this Guaranty, or any of the other Loan
Documents to which it is a party or the consummation of the transactions
contemplated hereby or thereby, requires a consent, approval or authorization
of, or filing, registration or qualification which has not been obtained with,
any Governmental Authority or any other Person;


(F) Guarantor is not a party to and has not entered into any agreement, document
or instrument that conflicts with this Guaranty or that otherwise relates to the
Guaranteed Obligations (other than the Loan Documents to which it is a party);


(G) The obligations of Guarantor under this Guaranty are not subordinated in any
way to any other obligation of Guarantor or to the rights of any other Person;

3

--------------------------------------------------------------------------------



(H) No representation or warranty made by Guarantor in this Guaranty or in any
other Loan Document contains any untrue statement of material fact or omits to
state any fact necessary to make the statements herein or therein not materially
misleading, and there is no fact known to Guarantor which Guarantor has not
disclosed to Lender in writing which could reasonably be expected to have or
result in a Material Adverse Effect;

(I) Guarantor hereby confirms, adopts and makes, as to itself, as if set out in
full herein, all of the other representations and warranties not expressly
included in this Guaranty that are set forth in the Loan Agreement and that
relate or apply to any Guarantor (as defined in the Loan Agreement), and shall
be deemed to have made all such representations and warranties as to itself in
this Guaranty as if set out in full herein.


(J) the foregoing representations and warranties are made with the knowledge and
intention that Lender is relying and will rely thereon, and such representations
and warranties shall survive the execution and delivery of this Guaranty.


5. Guarantor hereby waives demand, setoff, counterclaim, presentment, protest,
notice of dishonor or non-payment, as well as all defenses with respect to any
and all instruments, notice of acceptance hereof, notice of Loan or Advances
made, credit extended, collateral received or delivered, or any other action
taken by Lender in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein, it being the
intention hereof that Guarantor shall remain liable as a principal until the
full amount of all Guaranteed Obligations shall have been indefeasibly paid in
full in cash and performed and satisfied in full and the Loan Agreement
terminated, notwithstanding any act, omission, or anything else which might
otherwise operate as a legal or equitable discharge of Guarantor. The pleading
of any statute of limitations as a defense to any demand against Guarantor
hereunder and under the other Loan Documents is expressly waived by Guarantor.
 
6. Guarantor acknowledges and agrees that its obligations as Guarantor shall not
be impaired, modified, changed, released or limited in any manner whatsoever by
any impairment, modification, change, release or limitation of the liability of
Borrower or any other guarantor of the Guaranteed Obligations or any other
Person or its estate in bankruptcy resulting from the operation of any present
or future provision of the bankruptcy laws or other similar statute, or from the
decision of any court.


7. Guarantor acknowledges and agrees that Lender shall have the full right and
power, in its sole discretion and without any notice to or consent from
Guarantor and without affecting or discharging, in whole or in part, the
liability of Guarantor hereunder to deal in any manner with the Guaranteed
Obligations and any security or guaranties therefore, including, without
limitation, to (A) release, extend, renew, accelerate, compromise or substitute
and administer the Guaranteed Obligations and other obligations under the Loan
Documents in any manner it sees fit, (B) release any or all collateral for the
Guaranteed Obligations, (C) release any guarantor of the Guaranteed Obligations,
(D) extend the time for payment of the Guaranteed Obligations or any part
thereof, (E) change the interest rate on the Guaranteed Obligations or any Note
under the Loan Agreement, (F) reduce or increase the outstanding principal
amount of the Guaranteed Obligations or any Note under the Loan Agreement,
(G) accelerate the Guaranteed Obligations, (H) make any change, amendment or
modification whatsoever to the terms or conditions of the Loan Documents, (I)
extend, in whole or in part, on one or any number of occasions, the time for the
payment of any principal or interest or any other amount pursuant to any Note or
for the performance of any term or condition of the Loan Documents, (J) settle,
compromise, release, substitute, impair, enforce or exercise, or fail or refuse
to enforce or exercise, any claims, rights, or remedies, of any kind or nature,
which Lender may at any time have against Borrower or any other
 

 
4

--------------------------------------------------------------------------------



guarantor of the Guaranteed Obligations or any other Person, or with respect to
any security interest of any kind held by Lender at any time, whether under any
Loan Document or otherwise, (K) release or substitute any security interest of
any kind held by Lender at any time, (L) collect and retain or liquidate any
collateral subject to such security interest, (M) make advances for the purpose
of performing any term or covenant contained in the Loan Documents with respect
to which the Borrower or any other guarantor of the Guaranteed Obligations is in
default, (N) foreclose on any of the Collateral, (O) grant waivers or
indulgences, (P) take additional collateral, (Q) obtain any additional
guarantors, (R) take a deed in lieu of foreclosure and/or (S) take or fail to
take any other action whatsoever with respect to the Guaranteed Obligations.
Guarantor hereby waives and agrees not to assert against Lender any rights which
a guarantor or surety could exercise. Notwithstanding any other provision of
this Guaranty or any other Loan Document, Guarantor agrees that Lender has no
duties of any nature whatsoever to Guarantor, whether express or implied, by
virtue of this Guaranty or any other Loan Document, operation of law or
otherwise.


8. Guarantor agrees that its obligations hereunder are irrevocable, joint and
several and independent of the obligations of Borrower or any other guarantor of
the Guaranteed Obligations or any other Person. Guarantor shall take all
necessary and appropriate actions to ensure that this Guaranty is and remains
enforceable against Guarantor in accordance with their respective terms and that
Guarantor complies with each of its obligations hereunder and thereunder.
Guarantor shall not (a) cause or permit to be done, or enter into or make or
become a party to any agreement (oral or written), arrangement or commitment to
do or cause to be done, any of the things prohibited by this Guaranty or the
other Loan Documents to which it is a party or that would breach this Guaranty
any other Loan Document to which it is a party or any other instrument,
agreement, arrangement, commitment or document to which Guarantor is a party or
by which it or any of its properties or assets is or may be bound or subject, or
(b) enter into or make or become a party to any agreement, document or
instrument or arrangement that conflicts with this Guaranty or other Loan
Documents to which it is a party or that would prevent Guarantor from complying
with and performing under this Guaranty or other Loan Documents to which it is a
party. Guarantor shall not (i) make or permit to be made any deposits to any
Lockbox Account except for collections of Accounts and Receivables and proceeds
of other Collateral, or (ii) take any action whatsoever that would prevent,
inhibit, interfere with or delay the prompt transfer of funds from any Lockbox
Account to the Concentration Account. If applicable, each Guarantor executing
this Guaranty or any separate guaranty of the Guaranteed Obligations shall be
jointly and severally liable for all of the Guaranteed Obligations.


9. Guarantor agrees that it shall have no right of subrogation whatever with
respect to the Guaranteed Obligations guaranteed hereby or to any collateral
securing such Guaranteed Obligations unless and until such Guaranteed
Obligations have been irrevocably and indefeasibly paid in full in cash and
performed in full and the Loan Agreement and this Guaranty have been terminated.
Guarantor waives all rights of marshalling of assets or property securing this
Guaranty or the Guaranteed Obligations.


10. Guarantor acknowledges and agrees that (a) it will benefit from the
execution, delivery and performance by Lender of the Loan Agreement and the
other Loan Documents and the advancement of the Loan to Borrower and that the
Loan by Lender constitute valuable consideration to Guarantor, (b) this Guaranty
is intended to be an inducement to Lender to execute, deliver and perform the
Loan Agreement and the other Loan Documents and to extend credit and the Loan to
Borrower, whether the Guaranteed Obligations were created or acquired before or
after the date of this Guaranty, and (c) Lender is relying upon this Guaranty in
making and advancing the Loan to Borrower.


11. Guarantor agrees that this Guaranty shall inure to the benefit of, and may
be enforced by, Lender, all future holders of any Note or any of the Guaranteed
Obligations or any of the
 

 
5

--------------------------------------------------------------------------------



Collateral and all Transferees (as defined below), and each of their respective
successors and permitted assigns, and shall be binding upon and enforceable
against Guarantor and Guarantor’s heirs, personal representatives, successors
and assigns. Guarantor agrees that it may not assign, delegate or transfer this
Guaranty or any of its rights or obligations under this Guaranty without the
prior written consent of Lender. Nothing contained in this Guaranty, or any
other Loan Document shall be construed as a delegation to Lender of Guarantor’s
duty of performance, including, without limitation, any duties under any account
or contract in which Lender has a security interest or Lien. GUARANTOR
ACKNOWLEDGES THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY SELL, ASSIGN OR
GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER, THIS GUARANTY, ANY NOTE, THE GUARANTEED OBLIGATIONS, THE
COLLATERAL AND/OR THE LOAN DOCUMENTS TO ONE OR MORE OTHER PERSONS, INCLUDING,
WITHOUT LIMITATION, FINANCIAL INSTITUTIONS (EACH SUCH TRANSFEREE, ASSIGNEE OR
PURCHASER, A “TRANSFEREE”). In such case, the Transferee shall have all of the
rights and benefits with respect to the portion of such Guaranteed Obligations,
any Note, this Guaranty, the Collateral and the Loan Documents held by it as
fully as if such Transferee were the original holder thereof (including without
limitation rights of set-off and recoupment), and shall become vested with all
of the powers and rights given to Lender hereunder with respect thereto, and
shall be deemed to be a “Lender” for all purposes hereunder, the predecessor
Lender shall thereafter be forever released and fully discharged from any
liability or responsibility hereunder with respect to the rights and interests
so assigned, and either Lender or any Transferee may be designated as the sole
agent to manage the transactions and obligations contemplated herein.
Notwithstanding any other provision of this Guaranty, or any other Loan
Document, Lender may disclose to any Transferee all information, and may furnish
to such Transferee copies of reports, financial statements, certificates, and
documents obtained under any provision of this Guaranty or any Loan Document.


12.  Guarantor hereby agrees to take or cause to be taken such further actions,
to obtain such consents and approvals and to duly execute, deliver and file or
cause to be executed, delivered and filed such further agreements, assignments,
instructions, documents and instruments as may be necessary or as may be
reasonably requested by Lender in order to fully effectuate the purposes, terms
and conditions of this Guaranty and the consummation of the transactions
contemplated hereby and performance and payment of the Guaranteed Obligations
hereunder, whether before, at or after the performance and/or consummation of
the transactions contemplated hereby or the occurrence of a Default or Event of
Default under any Loan Document.


13. Notwithstanding and without limiting or being limited by any other provision
of this Guaranty or the Loan Documents, Guarantor shall pay all costs and
expenses incurred by Lender or any of its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches), and reasonable attorneys’ fees and expenses (a)
in any effort to enforce this Guaranty any other Loan Document and/or any
related agreement, document or instrument, or to effect collection hereunder or
thereunder, (b) in connection with entering into, negotiating, preparing,
reviewing and executing this Guaranty and the other Loan Documents and all
related agreements, documents and instruments, (c) arising in any way out of
administration of the Guaranteed Obligations or the security interests or Liens
created with respect thereto, including without limitation, any wire transfer
fees or audit expenses or filing or recordation fees, (d) in connection with
instituting, maintaining, preserving and enforcing Lender’s rights hereunder or
under all related agreements, documents and instruments, (e) in defending or
prosecuting any actions, claims or proceedings arising out of or relating to
this Guaranty and/or any related agreement, document or instrument, (f) in
seeking or receiving any advice with respect to its rights and obligations under
this

6

--------------------------------------------------------------------------------



Guaranty, any of the other Loan Documents and/or all related agreements,
documents and instruments, and/or (g) in connection with any modification,
amendment, supplement, waiver or extension of this Guaranty any other Loan
Document and/or any related agreement, document or instrument, and all of the
same shall be part of the Guaranteed Obligations. If Lender or any of its
Affiliates uses in-house counsel for any of the purposes set forth above or any
other purposes under this Guaranty for which Guarantor is responsible to pay or
indemnify, Guarantor expressly agrees that its Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Lender or such Affiliate in its sole
discretion for the work performed.


14. Any notice or request under this Agreement shall be given to any Guarantor
or to Lender at their respective addresses set forth below or beneath it’s
signature on the signature page to this Agreement below or at such other address
as such Person may hereafter specify in a notice given in the manner required
under this Section 14. Any notice or request hereunder shall be given only by,
and shall be deemed to have been received upon (each a “Receipt”):
(i) registered or certified mail, return receipt requested, on the date on which
such is received as indicated in such return receipt, (ii) receipt of delivery
by a nationally recognized overnight courier, or (iii) facsimile (or upon
telephone or further electronic communication from the recipient acknowledging
receipt (whether automatic or manual from recipient), as applicable.
 
(i)    If to Lender:


P&S Spirit, LLC
2700 Lighthouse Point East, Suite 626
Baltimore, Maryland 21224
Attention: Selvin Passen, M.D.
Telephone: (410) 327-9650
FAX: (410) 327-9656


15. No course of action or delay, renewal or extension of this Guaranty or any
rights or obligations hereunder, release of Guarantor or any of the foregoing,
or delay, failure or omission on Lender’s part in enforcing this Guaranty, or
any other Loan Document or in exercising any right, remedy, option or power
hereunder or thereunder shall affect the liability of Guarantor or operate as a
waiver of such or of any other right, remedy, power or option or of any default,
nor shall any single or partial exercise of any right, remedy, option or power
hereunder or thereunder affect the liability of Guarantor or preclude any other
or further exercise of such or any other right, remedy, power or option. No
waiver by Lender of any one or more defaults by Guarantor party in the
performance of any of the provisions of this Guaranty shall operate or be
construed as a waiver of any future default or defaults, whether of a like or
different nature. Notwithstanding any other provision of this Guaranty or any
other Loan Document, by completing the Closing or by making Advances, Lender
does not waive a breach of any representation or warranty of Guarantor under
this Guaranty or under any other Loan Document, and all of Lender’s claims and
rights resulting from any breach or misrepresentation by Guarantor are
specifically reserved by Lender.
 
16. If any term or provision of this Guaranty is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity or unenforceability without affecting the validity or
enforceability of, the remainder of this Guaranty which shall be given effect so
far as possible.
 
17. It is the express intention and agreement of the Guarantor that all
obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Guarantor herein
 

7

--------------------------------------------------------------------------------



shall survive the execution, delivery and termination of this Guaranty until all
Guaranteed Obligations are performed in full and indefeasibly paid in full in
cash and the Loan Agreement is terminated.
 
18. Lender shall have the right in its sole discretion to determine which
rights, powers, Liens, security interests or remedies Lender may at any time
pursue, relinquish, subordinate or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Lender’s rights, powers, Liens, security interests or remedies hereunder or
under any of the Loan Documents or under applicable law or at equity. The
enumeration of the rights and remedies herein is not intended to be exhaustive.
The rights and remedies of Lender described herein are cumulative and are not
alternative to or exclusive of any other rights or remedies which Lender
otherwise may have by contract or at law or in equity, and the partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.
 
19. This Guaranty shall be effective on the date hereof and shall continue in
full force and effect until full performance and indefeasible payment in full in
cash of all Guaranteed Obligations and termination of this Guaranty and the Loan
Agreement, all in accordance with the Loan Agreement, and the rights and powers
granted to Lender hereunder shall continue in full force and effect
notwithstanding the termination of this Guaranty or the fact that Borrower’s
borrowings under the Loan Agreement may from time to time be temporarily in a
zero or credit position until all of the Guaranteed Obligations have been
indefeasibly paid in full in cash and performed and satisfied in full. Guarantor
waives any rights which it may have under the UCC or otherwise to demand the
filing of termination statements with respect to the Collateral, and Lender
shall not be required to send such termination statements to Guarantor, or to
file them with any filing office, unless and until this Guaranty and the Loan
Agreement shall have been terminated in accordance with their respective terms
and all Guaranteed Obligations shall have been performed in full and
indefeasibly paid in full in cash.
 
20. This Guaranty shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding brought by or against Guarantor with
respect to any of the Guaranteed Obligations or any of the rights or obligations
hereunder, this Guaranty or any related agreement may be brought in any federal
or state court of competent jurisdiction located in the State of Maryland, and,
by execution and delivery of this Guaranty, Guarantor accepts for itself and in
connection with its properties generally and unconditionally the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Guaranty and/or any of the
other Loan Documents or any such other agreement. Guarantor hereby waives
personal service of process and agrees that service of process upon Guarantor
may be made by certified or registered mail, return receipt requested, at
Guarantor’s address specified or determined in accordance with Section 14, and
service so made shall be deemed completed on the third (3rd) Business Day after
mailing. Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Lender to bring proceedings against
Guarantor in the courts of any other jurisdiction having jurisdiction over
Guarantor. Guarantor waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Any judicial
proceeding by Guarantor against Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with the
Guaranteed Obligations, this Guaranty, any related agreement or any of the other
Loan Documents, shall be brought only in a federal or state court located in the
State of Maryland. Guarantor acknowledges that Guarantor participated in the
negotiation and drafting of this Guaranty and that, accordingly, Guarantor shall
not move or petition a court construing this Guaranty to construe it more
stringently against Lender than against Guarantor.
 

8

--------------------------------------------------------------------------------



21. This Guaranty may be executed in one or more counterparts, all of which
taken together shall constitute one and the same instrument. This Guaranty may
be executed by facsimile transmission, which facsimile signatures shall be
considered original executed counterparts for purposes of this Section 21, and
Guarantor agrees that it will be bound by its own facsimile signature and that
it accepts the facsimile signature of each other party to this Guaranty.
 
22. Notwithstanding and without limiting any other provision of this Guaranty or
any Loan Document, Guarantor shall indemnify Lender and its Affiliates and its
and their respective managers, members, officers, employees, Affiliates, agents,
representatives, accountants, successors, assigns and attorneys and their
respective Affiliates (collectively, the “Indemnified Persons”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, in-house documentation and diligence
fees and legal expenses and reasonable fees and disbursements of counsel) which
may be imposed on, incurred by or asserted against Lender or any other
Indemnified Person with respect to or arising out of any aspect of, or in any
litigation, proceeding or investigation instituted or conducted by any
Governmental Authority or any other Person with respect to, or any transaction
contemplated by or referred to in, or any matter related to or any aspect of,
this Guaranty or any of the Guaranteed Obligations or any of the Loan Documents
or any agreement or document contemplated hereby or thereby, whether or not
Lender or such Indemnified Person is a party thereto, except to the extent that
any of the foregoing arises out of the gross negligence or willful misconduct of
Lender or such Indemnified Person. Lender agrees to give Guarantor reasonable
notice of any event of which Lender becomes aware for which indemnification may
be required under this Section 22, and Lender may elect (but is not obligated)
to direct the defense thereof, provided that the selection of counsel shall be
subject to Guarantor’s consent, which consent shall not be unreasonably withheld
or delayed. Lender and any other Indemnified Person may, in its reasonable
discretion, take such actions as it deems necessary and appropriate to
investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of Lender or
any of the other Indemnified Persons, its or their interest or the Collateral
generally. If any Indemnified Person uses in-house counsel for any of the
purposes set forth above or any other purposes under this Guaranty for which
Guarantor is responsible to pay or indemnify, Guarantor expressly agrees that
its indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed.
 
23. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION (I) ARISING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
ANY RELATED AGREEMENT OR (II) IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND GUARANTOR HEREBY AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY,
AND THAT EITHER GUARANTOR OR LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
24. This Guaranty and the other Loan Documents to which Guarantor is a party
constitute the entire agreement between Guarantor and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof.
Neither this Guaranty nor any provision hereof may be changed, modified,
amended, waived, restated, supplemented, canceled or terminated other than by an
agreement in writing signed by both Lender and Guarantor. Guarantor acknowledges
that Guarantor has been advised by counsel in
 

9

--------------------------------------------------------------------------------



connection with the negotiation and execution of this Guaranty and the other
Loan Documents to which it is a party and is not relying upon oral
representations or statements inconsistent with the terms and/or provisions of
this Guaranty or such documents. Any waiver of this Guaranty by Lender shall be
limited solely to the express terms and provisions of such waiver.
 
25. This Guaranty is not intended to benefit or confer any rights upon Borrower
or upon any third party other than Lender, who is an intended beneficiary hereof
and for whose benefit this Guaranty is explicitly made.


26. In addition to any other rights Lender may have hereunder or under any of
the Loan Documents or under applicable law or at equity, upon the occurrence and
continuation of any Event of Default, Lender shall have the right to apply any
property of Guarantor held by Lender to reduce the Guaranteed Obligations. In
addition to the provisions set forth in this Guaranty and the other Loan
Documents, Lender shall have the right to exercise any and all other rights,
options and remedies provided for herein or in any other Loan Document, under
the UCC or at law or in equity generally, including, without limitation, (a) the
right to foreclose its security interests and Liens, (b) to realize upon or to
take possession of or sell any of the Collateral with or without judicial
process, and (c) to exercise such rights and powers with respect to the
Collateral as Guarantor might exercise.
 
27. Lender shall have no responsibility for or obligation or duty with respect
to all or any part of the Collateral or any matter or proceeding arising out of
or relating thereto or to this Guaranty, including without limitation, any
obligation or duty to collect any sums due in respect thereof or to protect or
preserve any rights pertaining thereto. Guarantor hereby waives any and all
defenses and counterclaims it may have or could interpose in any action or
procedure brought by Lender to obtain an order of court recognizing the
assignment or security interests and Liens of Lender in and to any Account,
Receivable or other Collateral, whether payable to Guarantor or any Subsidiary
of Guarantor or any other Person.
 
28. [RESERVED]
 
29. Upon the exercise by Lender or any of its Affiliates of any right or remedy
under this Guaranty or any other Loan Document that requires any consent,
approval or registration with, or consent, qualification or authorization by,
any Governmental Authority, Guarantor will execute and deliver, or will cause
the execution and delivery of, all applications, certificates, instruments and
other documents that Lender may be required to obtain for such governmental
consent, approval, registration, qualification or authorization.
 
30. In addition to and notwithstanding any other provision of this Guaranty, or
any other Loan Document, Lender, in its sole discretion, shall have the right,
at any time that Guarantor fails to do so, without prior notice to Guarantor, to
(i) obtain insurance covering any of the Collateral as and to the extent
required under the Loan Agreement; (ii) pay for the performance of any of the
Guarantor’s obligations hereunder; (iii) discharge taxes, liens, security
interests, or other encumbrances at any time levied or placed on any of the
Collateral in violation of this Guaranty unless Guarantor is in good faith with
due diligence by appropriate proceedings contesting those items; and (iv) pay
for the maintenance and preservation of any of the Collateral. Such expenses and
advances shall be added to the Guaranteed Obligations until reimbursed to Lender
and shall be secured by the Collateral. Any such payments and advances by Lender
shall not be construed as a waiver by Lender of an Event of Default or any other
rights, remedies or powers of Lender hereunder, or under any other Loan Document
or otherwise.
 
 
10

--------------------------------------------------------------------------------


 
31. Unless expressly provided herein to the contrary, Guarantor agrees that any
approval, consent, waiver or satisfaction of Lender with respect to any matter
that is subject of this Guaranty, or the other Loan Documents may be granted or
withheld by Lender in its sole and absolute discretion.
 
32. [RESERVED]
 
33. In any litigation, arbitration or other dispute resolution proceeding
relating to this Guaranty, or to any of the other Loan Documents, Guarantor
waives any and all defenses, objections and counterclaims it may have or could
interpose with respect to any director, officer, employee or agent of Guarantor
and/or its and their Affiliates being deemed to be employees or managing agents
of Guarantor for purposes of all applicable law or court rules regarding the
production of witnesses by notice for testimony (whether in a deposition, at
trial or otherwise). Guarantor waives any and all defenses, objections and
counterclaims it may have or could interpose with respect to Lender’s counsel in
any such dispute resolution proceeding examining any such individuals as if
under cross-examination and using any discovery deposition of any of them in
that proceeding as if it were an evidence deposition. Guarantor waives any and
all defenses, objections and counterclaims it may have or could interpose with
respect to it using all commercially reasonable efforts to produce in any such
dispute resolution proceeding, at the time and in the manner requested by
Lender, all Persons, documents (whether in tangible, electronic or other form)
and/or other things under its control and relating to the dispute in any
jurisdiction that recognizes that (or any similar) distinction.
 
34. Guarantor hereby confirms, adopts and agrees to be bound by and comply with,
as if set out in full herein, all of the other agreements, appointments,
covenants and obligations not expressly included in this Guaranty that are set
forth in the Loan Agreement and that relate or apply to any Borrower, Subsidiary
of Borrower or any Guarantor.
 
35. Notwithstanding anything to the contrary contained in this Guaranty: (a)
individual liability of the Guarantor for the Guaranteed Obligations shall not
exceed the amount of Nine Hundred Eighty Five Thousand Dollars ($985,000.00) in
the aggregate, which amount shall not be reduced or extinguished until such time
as the Guaranteed Obligations are fully, finally and indefeasibly paid, and (b)
in the absence of any existing or contingent Guaranteed Obligations, this
Guaranty shall terminate and be of no further effect on the date which is
eighteen (18)  months from the date all principal and interest under the Note is
paid in full.
 
36. SPECIAL OREGON NOTICE:
 
(a) THIS GUARANTY RESULTS IN GUARANTOR’S WAIVER OF CERTAIN LEGAL RIGHTS AND
DEFENSES, INCLUDING WITHOUT LIMITATION GUARANTOR’S SUBROGATION RIGHTS AND ANY
DEFENSES BASED ON LENDER’S ELECTION OF REMEDIES. IT IS RECOMMENDED THAT
GUARANTOR CONSULT ITS OWN ATTORNEY BEFORE ENTERING INTO THIS AGREEMENT.
 
(b) UNDER OREGON LAW ORAL AGREEMENTS OR ORAL COMMITMENTS TO (1) LOAN MONEY, (2)
EXTEND CREDIT, (3) MODIFY OR AMEND ANY TERMS OF LOAN DOCUMENTS, (4) RELEASE ANY
GUARANTOR, (5) FOREBEAR FROM ENFORCING REPAYMENT OF ANY LOAN OR THE EXERCISE OF
ANY REMEDY UNDER LOAN DOCUMENTS, OR (6) MAKE ANY OTHER FINANCIAL ACCOMMODATION
PERTAINING TO ANY LOAN ARE ALL UNENFORCEABLE.
 
 
11

--------------------------------------------------------------------------------


 
 
(c) THE UNDERSIGNED GUARANTOR CLEARLY UNDERSTANDS THAT LENDER DOES NOT HAVE TO
PURSUE BORROWER OR ANY OTHER GUARANTOR OR OBLIGATED PARTY OR FORECLOSE OR
REALIZE UPON ANY SECURITY BEFORE DEMANDING PAYMENT FROM THE UNDERSIGNED.
GUARANTOR FURTHER UNDERSTANDS THAT IT WILL HAVE TO PAY THE AMOUNTS THEN DUE EVEN
IF BORROWER OR ANY OTHER GUARANTOR OR OBLIGATED PARRY DOES NOT MAKE PAYMENT OR
IS OTHERWISE RELIEVED OF THE OBLIGATION OF MAKING PAYMENT.
 


[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
 
 

 
12

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty, under seal, as of the
day and year first above written.




/s/ M. David Kamrat (L.S.)
M. DAVID KAMRAT
 
 
 
 
 
 
 
 
 
13

 
 
 
 